DETAILED ACTION
Claims 1-28 are pending, Applicant amending claims 9-10, 13-14, 16-17, 19-21, 23, and 25-26.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-28 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
upon receiving an indication from a referral agent that sales lead

the sales lead form comprising a plurality of data fields describing at least an identification of a prospective customer, an identification of goods or services to be purchased, and an identification of a geographic location of the prospective customer

identify at least one sales agent to which the sales lead data is to be distributed

distribute... the sales lead data to the at least one sales agent identified;

track at least one sale associated with the sales lead data;

These steps are abstract in nature because they are directed towards both a) the commercial interactions and b) the managing interactions between people, associated with matching a prospective customer with a sales agent. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. In addition to simple expansions of the abstract ideas discussed above with regard to claim 1, the remaining claims identified further distinct abstract ideas of:
using at least a calculation of proximity of the sales agent to the geographic location of the prospective customer (claim 2)

using data reflecting at least a conversion ratio associated with the sales agent (claim 3)

using data reflecting a number of sales closed by the agent within a given time period (claim 6)

These steps are abstract in nature because they are directed towards the Mathematical Concepts of calculating a metric and comparing it a database of standards.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
a data store including registered user data and sales lead data; and
a computer processor coupled to the data store and in communication through the Internet with a user device and programmed... to

serve a sales lead form via a web page or mobile application page to the referral agent via the Internet

receive and store in the data store sales lead data provided by the user via the sales lead form;

automatically perform steps via the Internet

display at least one indication to a user that a sale of goods or services associated with the sales lead data has been made

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the claims are directed towards data collection and distribution.
Although the additional elements did limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (the Internet) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include, for example:
wherein the processor is programmed to automatically

wherein the processor is further programmed to receive and store in the data store

wherein the sales lead data file is a spreadsheet file

wherein the sales lead data file is a database file

Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (the Internet) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 18 and 29-32 and figures 1 and 2.  
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (the Internet) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (the Internet) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-28 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 102
Claims 1-2, 7-8, 11-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Diana, US 2006/0041500.

NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A system for receiving and automatically distributing sales leads, comprising:
a) a data store including registered user data and sales lead data; and
b) a computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication from a referral agent that sales lead data is to be uploaded, to:
Diana (figure 4A) teaches a computer embodiment.

i) serve a sales lead form via a web page or mobile application page to the referral agent via the Internet, the sales lead form comprising a plurality of data fields describing at least an identification of a prospective customer, an identification of goods or services to be purchased, and an identification of a geographic location of the prospective customer;
Diana (paragraph 11 and 15) teaches a form embodiment which includes data concerning a consumer including identification, type of product, and location of the consumer.

ii) receive and store in the data store sales lead data provided by the user via the sales lead form;
Diana (paragraph 90 and Fig. 5) teaches storing leads data.

iii) automatically identify at least one sales agent to which the sales lead data is to be distributed;
iv) automatically distribute, via the Internet, the sales lead data to the at least one sales agent identified;
Diana (paragraph 67) teaches automatically sending the lead data to the winning bidder.

v) track at least one sale associated with the sales lead data; and,
Diana (paragraphs 101 and 131) teaches a lead-tracking indicator and custom tracking data 

vi) display at least one indication to a user that a sale of goods or services associated with the sales lead data has been made.
Diana (paragraph 79) teaches transmitting indicators that the lead converted into a closed deal.

AS TO CLAIM 2 (of 1) 
wherein the processor is programmed to automatically identify said at least one sales agent using at least a calculation of proximity of the sales agent to the geographic location of the prospective customer.
Diana (paragraph 46) teaches identifying geographically local leads.

AS TO CLAIM 7 (of 1) 
wherein the processor is programmed to automatically identify said at least one sales agent using an online auction system wherein users can bid for leads.
Diana (paragraph 16) teaches an auction embodiment.

AS TO CLAIM 8 (of 1) 
wherein the processor is further programmed to receive and store in the data store sales lead data provided by the user via a sales lead data file uploaded to the system, the sales lead data file containing sales lead data for a plurality of sales leads.
Diana (paragraph 11 and 15) teaches a form embodiment which includes data concerning a plurality of consumers. Diana (paragraph 90 and Fig. 5) teaches storing leads data.

AS TO CLAIM 11 (of 1) 
wherein the processor is further programmed to interface with referral agents and with sales agents using both a website portal and a mobile application.
Diana (paragraph 68 and Fig. 4A) teaches multiple interfaces for both sellers and buyers, including internet and text (SMTP and SMS) applications.

AS TO CLAIM 12 (of 1) 
wherein the processor is further programmed to determine sharing of sales revenue from said sale of goods or services between a plurality of users of the system.
Diana (paragraphs 103 and 131) teaches revenue splitting.

AS TO CLAIM 15 (of 1) 
wherein the processor is further programmed to provide a registration process that allows new users to register to become referral agents.
Diana (paragraphs 107-109) teaches registering applicants to become seller.

AS TO CLAIM 16 (of 15) 
wherein the registration process includes a step of acceptance of an applicant as a registered referral agent.
Diana (paragraph 54) teaches sellers registering into the system.

AS TO CLAIM 17 (of 15) 
wherein the registration process includes providing to the applicant, via the internet, the capability to upload documentation supporting the applicant's credentials to become a registered referral agent.
Diana (paragraphs 107-108) teaches verifying identification of sellers as well as sellers uploading dummy tests, where the dummy tests are used to support applicant’s credentials as a seller.


AS TO CLAIM 18 (of 1) 
wherein the processor is further programmed to provide a registration process that allows new users to register to become sales agents.
Diana (paragraphs 107-109) teaches registering applicants to become buyers.

AS TO CLAIM 19 (of 18) 
wherein the registration process includes a step of acceptance of an applicant as a registered sales agent.
Diana (paragraphs 107-108) teaches verifying identification of buyers.

AS TO CLAIM 20 (of 18) 
wherein the registration process includes providing to the applicant, via the internet, the capability to upload documentation supporting the applicant's credentials to become a registered sales agent.
Diana (paragraphs 107-109) teaches verifying identification of buyers including uploading bid specifications.

Claim Rejections - 35 USC § 103
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diana, US 20060041500.
NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 3 (of 1) 
wherein the processor is programmed to automatically  identify said at least one sales agent using data reflecting at least a conversion ratio associated with the sales agent.
Diana (paragraph 17 and 83-84) teaches conversion rates but does not explicitly teach identifying sales agents based on conversion rate. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Diana that a single sales agent, absent the auction framework of Diana, can be selected based on conversion rate. The reason is that the most revenue for sellers is realized when the lead results in a closed deal. Over the long haul, the best way to closed a deal is to send the lead to the agent with the best conversion rate.

AS TO CLAIM 4 (of 1) 
wherein the processor is programmed to automatically identify said at least one sales agent by determining a highest performing sales agent within a particular geographic area.
Diana (paragraph 46) teaches concerning geographically local leads and (paragraph 17 and 83-84) teaches conversion rates but does not explicitly teach identifying sales agents based on conversion rate, which is measure of the highest performing sales agent. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Diana that a single sales agent, absent the auction framework of Diana, can be selected based on location and conversion rate. The reason is that the most revenue for sellers is realized when the lead results in a closed deal. Over the long haul, the best way to closed a deal is to send the lead to the agent with the best conversion rate.

AS TO CLAIM 5 (of 1) 
wherein the processor is programmed to automatically identify said at least one sales agent using past performance data associated with a plurality of sales agents.
Diana (paragraph 17 and 83-84) teaches conversion rates but does not explicitly teach identifying sales agents based on conversion rate. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Diana that a single sales agent, absent the auction framework of Diana, can be selected based on conversion rate. The reason is that the most revenue for sellers is realized when the lead results in a closed deal. Over the long haul, the best way to closed a deal is to send the lead to the agent with the best conversion rate.

AS TO CLAIM 6 (of 1) 
wherein the processor is programmed to automatically identify said at least one sales agent using data reflecting a number of sales closed by the agent within a given time period.
Diana (paragraph 17 and 83-84) teaches conversion rates but does not explicitly teach identifying sales agents based on conversion rate. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Diana that a single sales agent, absent the auction framework of Diana, can be selected based on conversion rate. The reason is that the most revenue for sellers is realized when the lead results in a closed deal. Over the long haul, the best way to closed a deal is to send the lead to the agent with the best conversion rate.

Claims 9-10, 13-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Diana, US 20060041500, in view of official notice.
AS TO CLAIM 9 (of 8) 
wherein the sales lead data file is a spreadsheet file.
Diana (paragraph 54) teaches data files, but does not specifically teach a spreadsheet embodiment. However, the Examiner takes official notice that spreadsheet file types were old and well known at the time of the application. Thus, it would be obvious to one having ordinary skill in the art to modify Diana to include spreadsheet files, as it improves interoperability of the system.

AS TO CLAIM 10 (of 8) 
wherein the sales lead data file is a database file.
Diana (paragraph 54) teaches data files, but does not specifically teach a database file. However, the Examiner takes official notice that database file types were old and well known at the time of the application. Thus, it would be obvious to one having ordinary skill in the art to modify Diana to include database files, as it improves interoperability of the system.

AS TO CLAIM 13 (of 12) 
wherein the processor is further programmed to determine sharing of sales revenue among the sales agent, the company employing the sales agent, and the referral agent.
Diana (paragraphs 103 and 131) teaches revenue splitting, but does not specifically include sharing with a sales agent employer. However, the Examiner takes official notice that sales agents having employers who take a percentage of that agent’s income in exchange for providing services for the agent is old and well known in the art, as evidenced by Bosco (US  5,191,522 Fig. 1 and col 19, lines 58-68) teaches concerning splitting commissions. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include revenue sharing with an agent’s employer, as it is a common business model.

AS TO CLAIM 14 (of 13) 
wherein the processor is further programmed to determine sharing of sales revenue among at least one of: a company employing the referral agent, a company operating the presently disclosed system, a third party associated with the referral agent, and a third party associated with the sales agent.
Diana (paragraphs 103 and 131) teaches revenue splitting.

AS TO CLAIM 21 (of 19) 
wherein the processor is further programmed to designate the applicant as a trainee and, after successful completion of training, to promote said applicant to sales agent.
Diana (paragraphs 107-108) teaches verifying identification of applicants, but does not specifically teach concerning trainees. However, the Examiner takes official notice that apprentice, trainee, or under-instruction students are old and well known in the art, as evidenced by Akhnoukh (US 2011/0208666, abstract and paragraphs 40-43) teaches concerning automatic promotion upon completing training. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include trainees as it is a common way of bringing in new agents.

AS TO CLAIM 22 (of 21) 
wherein the processor is programmed to promote said applicant to sales agent automatically.
Diana (paragraphs 107-108) teaches verifying identification of applicants, but does not specifically teach concerning trainees. However, the Examiner takes official notice that apprentice, trainee, or under-instruction students are old and well known in the art, as evidenced by Akhnoukh (US 2011/0208666, abstract and paragraphs 40-43) teaches concerning automatic promotion upon completing training. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include automatic qualification of trainees as it improves system efficiency.

AS TO CLAIM 23 (of 21) 
wherein the processor is programmed to promote said applicant to sales agent with administrator intervention.
Diana (paragraphs 107-108) teaches verifying identification of applicants, but does not specifically teach concerning trainees. However, the Examiner takes official notice that apprentice, trainee, or under-instruction students are old and well known in the art, as evidenced by Akhnoukh (US 2011/0208666, paragraphs 56 and 72) teaches concerning automatic promotion upon completing training as well as promotion upon supervisor review. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include to include administrator qualification of trainees as it improves system quality.

AS TO CLAIM 24 (of 1) 
wherein the processor is further programmed to provide an online shopping mall which allows users to purchase new equipment or services.
Diana (paragraph 7) teaches leads for purchasing goods and services, but does not specifically teach an online shopping mall to purchase said goods and services. However, the Examiner takes official notice that online shopping malls are old and well known in the art, as that is the practical definition of “e-commerce”, as evidenced by Shams (WO 00/55787, page 5). Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include to include an online shopping mall as it allows prospective sales leads to conduct their desired transaction.

AS TO CLAIM 25 (of 24) 
wherein the new equipment is equipment associated with the sales lead.
Diana (paragraph 7) teaches leads for purchasing goods and services, but does not specifically teach an online shopping mall to purchase said goods and services. However, the Examiner takes official notice that online shopping malls are old and well known in the art, as that is the practical definition of “e-commerce”, as evidenced by Shams (WO 00/55787, page 5). Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include to include an online shopping mall as it allows prospective sales leads to conduct their desired equipment transaction.

AS TO CLAIM 26 (of 24) 
wherein the services are services associated with the sales lead.
Diana (paragraph 7) teaches leads for purchasing goods and services, but does not specifically teach an online shopping mall to purchase said goods and services. However, the Examiner takes official notice that online shopping malls are old and well known in the art, as that is the practical definition of “e-commerce”, as evidenced by Shams (WO 00/55787, page 5). Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Diana to include to include an online shopping mall as it allows prospective sales leads to conduct their desired services transaction.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Diana, US 20060041500, in view of Dinkin, US 6,591,253
AS TO CLAIM 27 (of 1) 
wherein the processor is further programmed to provide a price matrix that receives a plurality of parameters from a sales agent and allows the sales agent to formulate rates to be negotiated with at least one merchant.
Diana does not teach concerning interactions between the system and merchants. However, Dinkin (column 4, lines 35-40) teaches variable pricing for variable quality of service levels, where the specific level is left to be negotiated.
The systems of Diana and Dinkin are operable together as Diana is directed towards sales leads for sales of goods or services and Dinkin is directed towards real time pricing of fine-grained resource purchases. The combination of two such systems would result in a system which both provides a means of matching buyer to seller, but also to allow for sales from that system. One having ordinary skill in the art at the time of the invention would understand that the results of that combination would predictably be a system allowing merchants to acquire needed resources directly from the system. This is because the system of Diana would act as the market place of Dinkin.
It would be obvious to one skilled in the art at the time of the invention to combine the systems of Diana and Dinkin. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

AS TO CLAIM 28 (of 1) 
wherein the processor is further programmed to provide a price matrix that receives a plurality of parameters from a merchant and allows the merchant to receive a rate quote for at least one level of service.
Diana does not teach concerning interactions between the system and merchants. However, Dinkin (column 4, lines 35-40) teaches variable pricing for variable quality of service levels, where the specific level is left to be negotiated.
The systems of Diana and Dinkin are operable together as Diana is directed towards sales leads for sales of goods or services and Dinkin is directed towards real time pricing of fine-grained resource purchases. The combination of two such systems would result in a system which both provides a means of matching buyer to seller, but also to allow for sales from that system. One having ordinary skill in the art at the time of the invention would understand that the results of that combination would predictably be a system allowing merchants to acquire needed resources directly from the system. This is because the system of Diana would act as the market place of Dinkin.
It would be obvious to one skilled in the art at the time of the invention to combine the systems of Diana and Dinkin. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendments to the claims are sufficient to overcome the previous rejection of the claims under 35 U.S.C. 112 and the rejection under 35 USC 112 is withdrawn.

Concerning the rejection under 35 USC 101:
Applicants argue concerning patent eligibility based upon the holdings in individual CAFC or SCOTUS decisions. These arguments are moot in light of the 2019 Patent Eligibility Guidance (2019 PEG) which sets out how to conduct the Alice/Mayo analysis without reference to individual Court decisions.

Concerning the rejection under 35 USC 102:
Applicants argue that the cited prior art does not teach the claim elements. This argument is unpersuasive because it is simply Applicant’s opinion unsupported by evidence or rationale.

Concerning the rejection under 35 USC 103:
Applicants argue that the rejection under 35 USC 103 under Diana alone does not meet the requirements for inherency. This argument is unpersuasive because the rejection is not predicated upon inherency. If the teachings of Diana inherently taught the claim elements, the claims would be rejected under 35 USC 102 as being anticipated by Diana. Instead, rather than simple evidence of the state of the art and the level of understanding one having ordinary skill in the art at the time of the application.
Applicants further argue that the cited prior art of Dinkins does not teach the claim elements. This argument is unpersuasive because it is simply Applicant’s opinion unsupported by evidence or rationale.
Additionally, Applicant ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference.  This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  See MPEP 2145(IV).

Concerning the taking of official notice, as Applicant stipulated concerning claims 9-10, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).
With respect to claims 13 and 21-26, the elements officially noticed are evidenced by:
Claim 13 – Bosco (US  5,191,522 Fig. 1 and col 19, lines 58-68) teaches concerning splitting commissions.
Claims 21-23 – Akhnoukh (US 2011/0208666, abstract and paragraphs 40-43) teaches concerning automatic promotion upon completing training as well as promotion upon supervisor review (paragraphs 56 and 72).
Claims 24-26 - Shams (WO 00/55787, page 5) teaches providing an internet marketplace associated with the potential needs of a sales lead.
These citations are also included in the updated rejection above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623